Case 5:20-cv-02439-JWH-SHK Document 23-2 Filed 03/25/21 Page 1 of 3 Page ID #:275



       Angela C Agrusa (Bar No. CA-131337)
   1   angela.agrusa@us.dlapiper.com
       David B. Farkas (Bar No. CA-257137)
   2   david.farkas@us.dlapiper.com
       DLA PIPER LLP (US)
   3   2000 Avenue of the Stars
       Suite 400 North Tower
   4   Los Angeles, California 90067-4704
       Tel: 310.595.3000
   5   Fax: 310.595.3300
   6   Attorneys for Defendant
       LULULEMON USA INC.
   7
   8
   9
                             UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12   MARY YOON, individually and on             CASE NO. 5:20-CV-02439-JWH-SHK
       behalf of all others similarly situated,
  13                                              DECLARATION OF
                             Plaintiff,           DAVID B. FARKAS IN SUPPORT
  14                                              OF DEFENDANTS’ MOTION TO
           v.                                     DISMISS PLAINTIFF’S FIRST
  15   LULULEMON USA INC. and                     AMENDED COMPLAINT
       QUANTUM METRIC, INC.,
  16                                              Date:     May 28, 2021
                             Defendants.          Time:     9:00 a.m.
  17                                              Judge:    Hon. John W. Holcomb
                                                  Ctrm:     2
  18
  19                                              Complaint filed: Nov. 19, 2020
                                                  FAC filed:       Feb. 25, 2021
  20
  21
  22
  23
  24
  25
  26
  27
  28

                   FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
       EAST\180183038.1
Case 5:20-cv-02439-JWH-SHK Document 23-2 Filed 03/25/21 Page 2 of 3 Page ID #:276




   1           I, David B. Farkas, declare as follows:
   2           1.         I am Of Counsel with the law firm of DLA Piper LLP (US), attorneys
   3   of record for Defendant Lululemon USA Inc. in this action. I am a member of good
   4   standing in the Bar of the State of California, and I am admitted to practice before
   5   this Court. I have personal knowledge of the matters set forth in this declaration, and
   6   if called upon to do so, I would testify competently to them.
   7           2.         Exhibit D to the Request for Judicial Notice is a true and correct copy
   8   of historical screenshots of the Lululemon’s Privacy Policy from Lululemon’s
   9   website captured on April 19, 2020, by the Wayback Machine. I originally accessed
  10   these documents on February 8, 2021, and confirmed they are still available on
  11   March 25, 2021. They are available at https://web.archive.org/web/2020041913413
  12   5/https://info.lululemon.com/legal/privacy-policy.
  13           3.         Exhibit E to the Request for Judicial Notice is a true and correct copy
  14   of a screenshot I took of the checkout page of Lululemon’s website on February 8,
  15   2021. I confirmed on March 25, 2021, that the screenshot still reflects the checkout
  16   page of Lululemon’s website.
  17
  18           I declare under penalty of perjury under the laws of the State of California
  19   and the United States that the foregoing is true and correct.
  20           Executed this 25th day of March, 2021, in Los Angeles, California.
  21
  22                                                       /s/ David B. Farkas
                                                               David B. Farkas
  23
  24
  25
  26
  27
  28
       EAST\180183038.1                                2
                     FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
Case 5:20-cv-02439-JWH-SHK Document 23-2 Filed 03/25/21 Page 3 of 3 Page ID #:277




   1                                  ECF ATTESTATION
   2           I, Purvi G. Patel, am the ECF User whose ID and password are being used to
   3   file the foregoing document. In accordance with Local Rule 5-4.3.4, concurrence in
   4   the filing of this document has been obtained from, David B. Farkas, counsel for
   5   Defendant Lululemon USA, Inc., and I shall maintain records to support this
   6   concurrence for subsequent production for the Court if so ordered or for inspection
   7   upon request by a party.
   8
   9
       Dated: March 25, 2021                  MORRISON & FOERSTER LLP
  10
  11
                                              By: /s/ Purvi G. Patel
  12
                                                     Purvi G. Patel
  13                                               Attorneys for Defendant
                                                   Quantum Metric, Inc.
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       EAST\180183038.1                          3
                     FARKAS DECLARATION ISO DEFENDANTS’ MOTION TO DISMISS
